Citation Nr: 1731760	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  07-34 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right elbow degenerative joint disease.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for right knee meniscus tear, small knee effusion, and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to February 1981 and from December 2003 to October 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the San Juan, the Commonwealth of Puerto Rico, Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in March 2012 and December 2015 when it was remanded to the RO for further development.  It has since been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, another remand is required.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a further remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

With respect to the Veteran's claim for a right elbow disability, the most recent VA examination was in April 2012.  The doctor diagnosed mild degenerative joint disease in the right elbow, and pointed out that there were no corresponding complaints of right elbow problems in the Veteran's service treatment records (STRs) or within one year of release of active duty.  However, the examiner did not opine on the likelihood of the right elbow disability being related or not to the Veteran's service.  The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, on remand, the Veteran should be afforded a new examination addressing the etiology of any current right elbow disability.  

With respect to the Veteran's claim for an increased rating in excess of 10 percent for his right knee disability, it appears the most recent VA examination for his right knee was in April 2012.  A new VA examination is required that includes joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this regard, while the Veteran was afforded an examination of his right knee in April 2012 that included range of motion measurements, active and passive motion in weight-bearing and nonweight-bearing, were not recorded.  In light of the recent holding in Correia, remand is therefore required for a new examination of the right knee.  

The previous Board decision in December 2015 remanded this case to the RO for further development.  Specifically, the remand requested that the RO schedule the Veteran for a VA examination for his right elbow. This was either not completed, or the records of such a visit are not in the claims file.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. at 270-71 (1998).  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to address the etiology of his current right elbow disability.  The examiner is requested to opine on whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's elbow disability is related to his active military service.  

The examiner is also requested to opine whether the Veteran's right elbow disability is at least as likely as not a result of or aggravated by the Veteran's other service-connected disabilities.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2.  Schedule the Veteran for a VA examination for his right knee to determine the current severity of the service-connected right knee meniscus tear, small knee effusion, and degenerative joint disease.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  

The examiner must conduct full range of motion studies on the service-connected right knee.  The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.  

Then after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee disorder.

The examiner must also indicate whether there is any form of ankylosis of the right knee.  The examiner must further discuss whether there is recurrent subluxation or lateral instability of the Veteran's right knee, and if so, whether it is slight, moderate, or severe.  

3.  After development has been completed, please readjudicate the claims.  If claims remain denied, please issue a Supplemental Statement of the Case to the Veteran and his representative, and thereafter return the claims to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




